Exhibit 10.25

 

X-RITE, INCORPORATED

RESTRICTED STOCK AGREEMENT

 

Grantee:                                         
                                        
                                        
                                                               

 

Social Security Number:                                        
                                        
                                                                              

 

Grant Date:                                         
                                                              Number of Shares
Awarded:                             

 

Per Share Fair Market Value on Grant Date: $
                                                                                
                                           

 

Release Date:                                 

 

1. Terms. All of the defined terms contained in this Agreement shall have the
same meaning as is set forth in the X-Rite, Incorporated Second Restricted Stock
Plan, and this Agreement is subject to the terms and provisions of that Plan, as
amended from time to time. If any inconsistency exists between the provisions of
this Agreement and the Plan, the Plan shall govern.

 

2. Stock Grant. Effective as of the Grant Date, the Grantee has been awarded a
restricted stock grant for that number of Shares of the Company’s common stock
shown above.

 

3. Restriction. Between the date hereof and the release dates shown above, the
Shares Awarded shall be subject to the restriction placed on the certificates
issued to the Grantee representing the Shares.

 

4. Forfeiture. In the event the employment relationship between the Company and
Grantee terminates during the Restriction Period due to the Grantee’s retirement
at age sixty (60) or greater, death, or disability, the restrictions shall be
deemed to have lapsed with respect to that portion of the Shares which is
proportional to the amount of the Restriction Period which has expired, and if
the employment relationship terminates for any other reason, the Committee
administering the Plan shall determine the extent to which the restrictions
shall have lapsed, if any. In the event of a dissolution or liquidation of the
Company, or a merger or consolidation involving the Company where the Company is
not the surviving corporation, the restrictions shall be deemed to have lapsed
with respect to all Shares. The Grantee’s rights with respect to those Shares
which are not covered by lapsed restrictions provided above in this Section 4,
shall be forfeited.

 

5. Adjustments. In the event of any recapitalization of the Company, then the
number of Shares shall be appropriately adjusted as provided in the Plan.

 

6. Procedure on Forfeiture. In the event of any forfeiture under this Agreement,
the certificate representing the forfeited Shares should be returned to the
Company immediately on demand. In the event of a failure to comply with any such
demand, the Plan authorizes the Company to bring suit to enforce the obligation
to return forfeited Shares, and to recover any related costs and expenses,
including attorneys’ fees. The Shares are unique property and the Grantee’s
obligation to return the forfeited Shares is specifically enforceable by
mandatory injunction. Any dispute with respect to the Shares or this Agreement
shall be resolved exclusively by the courts seated in Kent County, Michigan, or
the Federal District Court for the Western District of Michigan.

 



--------------------------------------------------------------------------------

7. Post-Employment Competition. In the event the Grantee engages in any activity
competitive to any business of the Company that is being actively conducted or
planned at the time of termination of Grantee’s employment with the Company,
prior to the expiration of two (2) years after such termination of employment,
either directly or indirectly, as a proprietor, partner, employee, officer,
director, consultant, or holder of any equity interest in any competitive
corporation or limited liability company (excluding less than two percent (2%)
interest in any publicly traded entity), then Grantee shall forfeit all economic
benefits derived by the Grantee with respect to all restricted stock grants
granted to the Grantee that were outstanding and not vested as of, or granted
after a date, that is six (6) months prior to the date the competitive activity
commenced. Forfeiture of economic benefits shall mean payment to the Company of
an amount equal to the difference between the price paid by the Grantee for such
shares, if any, and the market price for those shares as of the date the
restrictions lapsed with respect to those shares.

 

8. Miscellaneous. This Agreement contains the entire agreement of the parties
with respect to its subject matter, and there are no other terms and conditions
except as expressly set forth in this Agreement and in the Plan. This Agreement
may be amended or modified only by means of a written instrument signed by an
authorized representative of the Company and the Grantee. Grantee’s rights
pursuant to this Agreement may not be assigned, in whole or in part, directly or
indirectly, without the prior written consent of an authorized officer of the
Company. This Agreement shall be binding upon and inure to the benefit of the
parties hereto, their respective heirs, personal representatives, successors,
and permitted assigns.

 

X-RITE, INCORPORATED By        

Mary E. Chowning

   

Vice President, Chief Financial Officer

 

I hereby acknowledge that this Restricted Stock Agreement is subject to all of
the terms and conditions of the X-Rite, Incorporated Second Restricted Stock
Plan, and that I have received a copy of the Plan and the Company’s most recent
proxy statement and annual report furnished to shareholders. I also understand
that important income tax consequences are determined by whether I file an
election with the Internal Revenue Service pursuant to Section 83 of the
Internal Revenue Code of 1986, as amended, and I am not relying on the Company
for any tax advice.

 

           

Grantee:

Date:

             

 